Exhibit 10.1

 

FOURTEENTH AMENDMENT

 

THIS FOURTEENTH AMENDMENT (the “Amendment”) is made and entered into as of
January 7, 2015, by and between TODA AMERICA, INC., a California corporation
(“Landlord”), and ADVENT SOFTWARE, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain lease dated January 1, 2006 (the “Original Lease”), which Original Lease
has been previously amended by that certain First Amendment to Lease dated
January 27, 2006, that certain Second Amendment to Lease dated as of March 23,
2006, that certain Third Amendment to Lease dated as of April 28, 2006, that
certain Fourth Amendment to Lease dated as of September 26, 2006, that certain
Fifth Amendment to Lease (the “Fifth Amendment”) dated as of November 1, 2006,
that certain Sixth Amendment to Lease dated as of March 19, 2007, that certain
Seventh Amendment to Lease dated as of May 3, 2007, that certain Eighth
Amendment to Lease dated as of  May 31, 2007, that certain Ninth Amendment to
Lease (the “Ninth Amendment”) dated as of December 11, 2007, that certain Tenth
Amendment to Lease (the “Tenth Amendment”) dated as of June 1, 2009, that
certain Eleventh Amendment to Lease (the “Eleventh Amendment”) dated as of
July 23, 2009, that certain letter agreement dated July 23, 2009 (the
“Letter Agreement”), that certain Twelfth Amendment to Lease (the
“Twelfth Amendment”) dated as of March 28, 2012 and that certain Thirteenth
Amendment to Lease (the “Thirteenth Amendment”) dated as of December 17, 2013
(collectively, the “Lease”).  Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 158,264 rentable square feet
(the “Original Premises”) of the building located at 600 Townsend Street, San
Francisco, California 94103 (the “Building”) comprised of: (i) approximately
10,051 rentable square feet located on the first floor of the Building (the
“First Floor Space”) consisting of (a) approximately 1,653 rentable square feet
described as the First Floor Premises, (b) approximately 7,296 rentable square
feet of space described as Suite 160, and (c) approximately 1,102 rentable
square feet of space described as the Additional First Floor Space;
(ii) approximately 41,669 rentable square feet located on the second floor of
the Building (the “Second Floor Space”) consisting of (a) approximately 20,985
rentable square feet described as the Second Floor Premises, and
(b) approximately 20,684 rentable square feet described as Suite 250;
(iii) approximately 43,754 rentable square feet located on the third floor of
the Building described as the Third Floor Premises; (iv) approximately 21,638
rentable square feet located on the fourth floor of the Building (the “Fourth
Floor Space”) consisting of (a) approximately 19,734 rentable square feet
described as the Fourth Floor Premises, and (b) approximately 1,904 rentable
square feet described as Suite 460; and (v) approximately 41,152 rentable square
feet described as the Fifth Floor Premises.

 

B.                                    Tenant is willing to surrender a portion
of the Premises to Landlord containing approximately 51,720 rentable square feet
comprised of: (i) approximately 31,000 rentable square feet described as a
portion of the Second Floor Space (“Reduction Space A”), and (ii) approximately
20,720 rentable square feet consisting of the First Floor Space and the
remainder of the Second Floor Space containing approximately 10,669 rentable
square feet (“Reduction Space B”) as shown on Exhibit A hereto (collectively,
the “Reduction Space”), and that the Lease be appropriately amended, and
Landlord is willing to accept such surrender on the following terms and
conditions.  The Original Premises, less the Reduction Space, is referred to
herein as the (“Remaining Premises”).

 

1

--------------------------------------------------------------------------------


 

C.                                    Tenant desires to lease from Landlord and
Landlord desires to lease to Tenant that additional space containing
approximately 22,160 rentable square feet located on the fourth floor of the
Building comprised of (i) approximately 13,332 rentable square feet described as
Suite 400 (“Expansion Space A”); and (ii) approximately 8,828 rentable square
feet described as Suites 425 and 410 (“Expansion Space B”) as shown on Exhibit B
hereto (collectively, the “Expansion Space”) on the following terms and
conditions.

 

D.                                    The Lease by its terms shall expire on
October 31, 2016 (“Prior Termination Date”) and the parties desire to extend the
Term of the Lease, all on the following terms and conditions.

 

E.                                     The parties desire to further amend the
Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Recalculation of Rentable Area.

 

1.1                               Landlord and Tenant acknowledge and agree
that, due to changes in the common areas of the Project, Landlord’s architect
has remeasured the Rentable Area of the Project and recalculated the load factor
applicable to the Building and Premises (the “Recalculated Load Factor”) and
that the Rentable Area of the Building and Premises has been appropriately
adjusted (the “Remeasured Square Footage”); provided, however, the Remeasured
Square Footage shall not be applicable to the Premises for purposes of the
Lease, as amended hereby, until the Extension Date (defined in Section 5
below).  Effective as of the Expansion Effective Date and Extension Date (as
such terms are defined below), the Rentable Area of the Premises shall be as set
forth in Section 5 below.  The Recalculated Load Factor and Remeasured Square
Footage were calculated by Landlord’s architect as set forth in the Building
Summary attached hereto as Exhibit E.

 

1.2                               Landlord and Tenant hereby agree that,
effective as of the Extension Date, for the purposes of the Lease (i) the
Rentable Area of the Building shall be deemed to be 203,768.0 rentable square
feet, and (ii) the Recalculated Load Factor for each floor of the Building shall
be as follows (and thereafter the Rentable Area of the Remaining Premises and
Expansion Space shall not be remeasured during the Extended Term or any further
extension of the Term of the Lease, except as a result of any physical increase
or decrease in the size thereof):

 

Garage – 1.088559

First Floor – 1.127384

Second Floor – 1.163788

Third Floor – 1.125050

Fourth Floor – 1.118224

Fifth Floor – 1.117698

Penthouse – 1.088559

 

1.3                               Landlord and Tenant hereby agree that,
effective as of the Extension Date, for the purposes of the Lease the Rentable
Area of each floor of the Premises (i.e., the Remaining Premises and the
Expansion Space), shall be as follows:

 

Third Floor – 44,100 rentable square feet

 

2

--------------------------------------------------------------------------------


 

Fourth Floor – 43,988 rentable square feet

Fifth Floor – 41,403 rentable square feet

 

2.                                      Reduction Space A Reduction.

 

2.1                               Tenant shall vacate Reduction Space A in
accordance with the terms of the Lease on or prior to February 15, 2015, which
is the date immediately preceding the Reduction Space A Reduction Effective Date
(defined in Section 2.2 below) and Tenant shall fully comply with all
obligations under the Lease respecting Reduction Space A up to the Reduction
Space A Reduction Effective Date, including those provisions relating to the
condition of Reduction Space A and removal of Tenant’s Property therefrom.

 

2.2                               Effective as of February 16, 2015 (the
“Reduction Space A Reduction Effective Date”), Reduction Space A shall no longer
be considered part of the Premises.  As of the Reduction Space A Reduction
Effective Date, Reduction Space A shall be deemed surrendered by Tenant to
Landlord, the Lease shall be deemed terminated with respect to Reduction Space
A, and the “Premises”, as defined in the Lease, shall be deemed to mean the
Original Premises, less Reduction Space A (consisting of approximately 127,264
rentable square feet).

 

2.3                               If Tenant shall holdover in Reduction Space A
beyond the day immediately preceding the Reduction Space A Reduction Effective
Date, Tenant shall be liable for Base Rent equal to one hundred fifty percent
(150%) of the amount in effect under the Lease with respect to Reduction Space
A, plus Tenant’s Proportionate Share of Operating Cost and Real Estate Taxes and
other charges respecting Reduction Space A, all prorated on a per diem basis and
on a per square foot basis for Reduction Space A.  Such holdover amount shall
not be in limitation of Tenant’s liability for consequential or other damages
arising from Tenant’s holding over nor shall it be deemed permission for Tenant
to holdover in Reduction Space A.

 

2.4                               Notwithstanding anything to the contrary
contained herein, following the Reduction Space A Reduction Effective Date,
Tenant shall continue to have access to, and the right to use, the existing
showers and lockers located within Reduction Space A until the earlier of
June 30, 2015 or the date set forth in Landlord’s notice to Tenant advising that
Landlord intends to commence construction within Reduction Space A on such date,
which date shall be no earlier than thirty (30) days after delivery of such
notice by Landlord.

 

3.                                      Reduction Space B Reduction.

 

3.1                               Tenant shall vacate Reduction Space B in
accordance with the terms of the Lease on or prior to June 30, 2015, which is
the date immediately preceding the Reduction Space B Reduction Effective Date
(defined in Section 3.2 below) and Tenant shall fully comply with all
obligations under the Lease respecting Reduction Space B up to the Reduction
Space B Reduction Effective Date, including those provisions relating to the
condition of Reduction Space B and removal of Tenant’s personal property
therefrom.

 

3.2                               Effective as of July 1, 2015 (the “Reduction
Space B Reduction Effective Date”), Reduction Space B shall no longer be
considered part of the Premises.  As of the Reduction Space B Reduction
Effective Date, Reduction Space B shall be deemed surrendered by Tenant to
Landlord, the Lease shall be deemed terminated with respect to Reduction

 

3

--------------------------------------------------------------------------------


 

Space B, and the “Premises”, as defined in the Lease, shall be deemed to mean
the Original Premises, less Reduction Space A and Reduction Space B (consisting
of approximately 106,544 rentable square feet).

 

3.3                               If Tenant shall holdover in Reduction Space B
beyond the day immediately preceding the Reduction Space B Reduction Effective
Date, Tenant shall be liable for Base Rent equal to one hundred fifty percent
(150%) of the amount in effect under the Lease with respect to Reduction Space
B, plus Tenant’s Proportionate Share of Operating Cost and Real Estate Taxes and
other charges respecting Reduction Space B, all prorated on a per diem basis and
on a per square foot basis for Reduction Space B.  Such holdover amount shall
not be in limitation of Tenant’s liability for consequential or other damages
arising from Tenant’s holding over nor shall it be deemed permission for Tenant
to holdover in Reduction Space B.

 

3.4                               Until the Reduction Space B Reduction
Effective Date, Tenant shall have the right to escorted ingress and egress to
and from the second floor freight elevator.

 

3.5                               From and after the Reduction Space B Reduction
Effective Date and continuing throughout the Term of the Lease (including,
without limitation, the Extended Term and any further extension thereof), Tenant
shall continue to have exclusive access to the generator transfer switch closet
on the first floor of the Building.

 

4.                                      Reduction Space Restoration.  On or
prior to June 30, 2015 (the “Staircase Restoration Deadline”), Tenant shall
remove the internal staircase connecting the second and third floors of the
Building, and restore the affected area to its condition existing prior to the
date of installation of such internal staircase, including, but not limited to,
restoration of the original waffle ceiling (the “Staircase Restoration Work”). 
Tenant shall continue to have access to Reduction Space A from and after the
Reduction Space A Reduction Effective Date as necessary to perform the Staircase
Restoration Work.  In connection therewith, Landlord and Tenant shall reasonably
cooperate and coordinate the Staircase Restoration Work and Landlord’s
construction activities within Reduction Space A in such a manner as to minimize
disruption to Tenant’s performance of the Staircase Restoration Work and
Landlord’s construction activities.  Notwithstanding the foregoing, to the
extent Tenant is delayed in completing the Staircase Restoration Work beyond the
Staircase Restoration Deadline solely as a result of Landlord’s construction
activities within Reduction Space A or solely as a result of the inability to
access Reduction Space A as necessary for the Staircase Restoration Work, which
inability is caused by Landlord, then the Staircase Restoration Deadline shall
be extended by one (1) day for each day of such delay.  Except for the removal
of Tenant Cables in Reduction Space A and Reduction Space B and the performance
of the Staircase Restoration Work, Tenant shall not be required to remove any
other alterations, additions or improvements in Reduction Space A or Reduction
Space B.

 

5.                                      Expansion and Effective Date.  Effective
as of November 1, 2016 (the “Expansion Effective Date”), the Remaining Premises
is increased from approximately 106,544 rentable square feet on the third,
fourth and fifth floors in the Building to approximately 129,491* rentable
square feet on the third, fourth and fifth floors in the Building by the
addition of the Expansion Space, and from and after the Expansion Effective
Date, the Remaining Premises and the Expansion Space, collectively, shall be
deemed the “Premises”, as defined in the Lease, and as used herein.  The Term
for the Expansion Space shall commence on the Expansion Effective Date and end
on the Extended Termination Date (defined below).  The Expansion Space is
subject to all the terms

 

4

--------------------------------------------------------------------------------


 

and conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions with respect to the Expansion Space that were granted with
respect to the Original Premises unless such concessions are expressly provided
for in this Amendment.

 

--------------------------------------------------------------------------------

*The rentable square footage of the Premises following the Expansion Effective
Date reflects the Remeasured Square Footage.  Landlord and Tenant acknowledge
and agree that the Remeasured Square Footage is approximate and shall not be
subject to remeasurement.

 

6.                                      Extension.  The Term of the Lease is
hereby extended for a period of 120 months and shall expire on October 31, 2026
(“Extended Termination Date”), unless sooner terminated in accordance with the
terms of the Lease.  That portion of the Term commencing the day immediately
following the Prior Termination Date (“Extension Date”) and ending on the
Extended Termination Date shall be referred to herein as the “Extended Term”. 
As of the Extension Date, the Expiration Date under the Lease shall mean the
Extended Termination Date, or any extension thereof.

 

7.                                      Base Rent.

 

7.1                               Original Premises (less Reduction Space A)
From Reduction Space A Reduction Effective Date through June 30, 2015. 
Notwithstanding anything to the contrary contained in the Lease, for the period
commencing on the Reduction Space A Reduction Effective Date (i.e., February 16,
2015) through June 30, 2015, the schedule of Base Rent payable with respect to
the Original Premises (less Reduction Space A) is the following:

 

Period

 

Rentable
Square
Footage

 

Annual Base
Rent

 

Monthly Base Rent

 

2/16/15 – 6/30/15

 

127,264

 

$

3,326,173.10

 

$

277,181.09

 

 

7.2                               Remaining Premises From Reduction Space B
Reduction Effective Date through October 31, 2016.  Notwithstanding anything to
the contrary contained in the Lease, for the period commencing on the Reduction
Space B Reduction Effective Date (i.e., July 1, 2015) through October 31, 2016,
the schedule of Base Rent payable with respect to the Remaining Premises (i.e.,
the Original Premises, less Reduction Space A and Reduction Space B) for the
balance of the original Term is the following:

 

Period

 

Rentable
Square
Footage

 

Annual Base
Rent

 

Monthly Base Rent

 

7/1/15 – 10/31/16

 

106,544

 

$

2,815,800.00

 

$

234,650.00

 

 

7.3                               Premises From and After the Extension Date. 
As of the Extension Date, the schedule of Base Rent payable with respect to the
Premises (i.e., the Remaining Premises and the Expansion Space) during the
Extended Term is the following:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

Period

 

Rentable
Square
Footage

 

Annual Rate
Per Square
Foot

 

Annual Base
Rent

 

Monthly Base
Rent

 

11/1/16 – 10/31/17

 

129,491

 

$

50.00

 

$

6,474,550.00

 

$

539,545.83

 

11/1/17 – 10/31/18

 

129,491

 

$

51.00

 

$

6,604,041.00

 

$

550,336.75

 

11/1/18 – 10/31/19

 

129,491

 

$

52.00

 

$

6,733,532.00

 

$

561,127.67

 

11/1/19 – 10/31/20

 

129,491

 

$

53.00

 

$

6,863,023.00

 

$

571,918.58

 

11/1/20 – 10/31/21

 

129,491

 

$

54.00

 

$

6,992,514.00

 

$

582,709.50

 

11/1/21 – 10/31/22

 

129,491

 

$

55.00

 

$

7,122,005.00

 

$

593,500.42

 

11/1/22 – 10/31/23

 

129,491

 

$

56.00

 

$

7,251,496.00

 

$

604,291.33

 

11/1/23 – 10/31/24

 

129,491

 

$

57.00

 

$

7,380,987.00

 

$

615,082.25

 

11/1/24 – 10/31/25

 

129,491

 

$

58.00

 

$

7,510,478.00

 

$

625,873.17

 

11/1/25 – 10/31/26

 

129,491

 

$

59.00

 

$

7,639,969.00

 

$

636,664.08

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

 

8.                                      Security Deposit and Letter of Credit. 
The Security Deposit under the Lease shall be amended to be $539,545.00.  Within
thirty (30) days of the full execution of this Amendment by Landlord and Tenant,
Tenant shall deliver to Landlord an amendment to the existing Letter of Credit
currently held by Landlord under the Lease, which amendment shall be in form and
substance satisfactory to Landlord, amending and increasing the amount of the
Letter of Credit from $342,301.09 to $539,545.00 and amending the final
expiration date of the Letter of Credit to be not earlier than sixty (60) days
following the Extended Termination Date.  Notwithstanding the foregoing or
anything to the contrary contained in the Lease, in the event that at any time
the financial institution which issued the Letter of Credit held by Landlord is
declared insolvent by the FDIC or is closed for any reason, Tenant must promptly
provide a substitute Letter of Credit that satisfies the requirements of the
Lease, as amended hereby, from a financial institution acceptable to Landlord,
in Landlord’s reasonable discretion.  At Tenant’s option, in lieu of delivering
the aforementioned amendment to the Letter of Credit or as a replacement for the
Letter Of Credit at any time, Tenant may exchange the existing Letter of Credit
for a cash security deposit in the sum of $539,545.00 pursuant to Section 4.7 of
the Original Lease.  Notwithstanding anything to the contrary contained in the
Lease, including, but not limited to, Section 4.7 of the Original Lease, Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, or
any similar or successor laws, regulations or codes now or hereinafter in
effect; provided that Tenant’s waiver shall not include a waiver of the
provisions of Section 1950.7(b) regarding the priority of Tenant’s claim to the
Security Deposit.

 

9.                                      Tenant’s Proportionate Share.  For the
period commencing on the Reduction Space A Reduction Effective Date and ending
on June 30, 2015, Tenant’s Proportionate Share is decreased to 63.36% of the
Building (i.e., 127,264 rentable square feet of the Premises divided by 200,858
rentable square feet of the Building), and for the period commencing on the
Reduction Space B Reduction Effective Date and ending on the Expiration Date,
Tenant’s Proportionate Share is further decreased to 53.04% (i.e., 106,544
rentable square feet of the Premises divided by 200,858 rentable square feet of
the Building).  Notwithstanding anything in this Amendment to the contrary,
Tenant shall remain liable for all year-end adjustments with respect to Tenant’s
Proportionate Share of Operating Cost and Real Estate Taxes applicable to
Reduction Space A for that portion of the calendar year preceding the Reduction
Space A Reduction Effective Date and applicable to Reduction Space B for that
portion of the calendar year preceding the Reduction Space B Reduction Effective
Date.  Such adjustments shall be paid at the time, in the manner and

 

6

--------------------------------------------------------------------------------


 

otherwise in accordance with the terms of the Lease, unless otherwise specified
herein.  For the period commencing with the Expansion Effective Date and ending
on the Extended Termination Date, Tenant’s Proportionate Share for the Expansion
Space and the Remaining Premises is, collectively, 63.55% of the Building (i.e.,
129,491 rentable square feet of the Premises divided by 203,768 rentable square
feet of the Building).

 

10.                               Operating Cost and Real Estate Taxes.  For the
period commencing with the Expansion Effective Date and ending on the Extended
Termination Date, Tenant shall pay Tenant’s Proportionate Share of Operating
Cost and Real Estate Taxes applicable to the Premises in accordance with the
terms of the Lease, as amended hereby; provided, however, during such period the
Base Year for the computation of Tenant’s Proportionate Share of Operating Cost
and Real Estate Taxes applicable to the entire Premises is amended to the 2016
calendar year and the CPI Base as set forth in Section 4.3(d) of the Original
Lease shall be amended to the CPI in effect as of January 1, 2016.

 

11.                               Representations.  Each party represents to the
other that it has full power and authority to execute this Amendment.  Tenant
represents that it has not made any assignment, sublease, transfer, conveyance
of the Lease with respect to the Reduction Space and further represents that, to
Tenant’s actual knowledge, without duty of investigation, there is not and will
not hereafter be any claim, demand, obligation, liability, action or cause of
action by any third party respecting, relating to or arising out of the
Reduction Space, and Tenant agrees to indemnify and hold harmless Landlord and
the Indemnitees from all liabilities, expenses, claims, demands, judgments,
damages or costs arising from any of the same as set forth in Section 11.4 of
the Original Lease (which indemnity obligations of Tenant shall survive the
termination of the Lease with respect to the Reduction Space as set forth in
Section 11.4(d) of the Original Lease).  Tenant acknowledges that Landlord will
be relying on this Amendment in entering into leases for the Reduction Space
with other parties.

 

12.                               Improvements to Premises.

 

12.1                        Condition of Premises.  Tenant is in possession of
the Remaining Premises and agrees to accept the same “as is” without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
expressly provided otherwise in this Amendment and Landlord’s obligations set
forth in the Lease, including, without limitation, general maintenance and
repair.  Tenant has inspected the Expansion Space and agrees to accept the same
in its “as is” condition existing as of the date hereof without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as may be expressly
provided otherwise in this Amendment and Landlord’s obligations set forth in the
Lease, including, without limitation, general maintenance and repair. 
Notwithstanding the foregoing, prior to delivering the same to Tenant pursuant
to Section 13 below, Landlord shall remove or cause the exiting tenants to
remove all cabling in the Expansion Space and all power, HVAC and data related
equipment in the server room of the Expansion Space and repair any damage as a
result thereof or otherwise caused by Landlord or such tenants from and after
the date hereof.

 

12.2                        Responsibility for Improvements to Premises.  Tenant
may perform improvements to the Remaining Premises and Expansion Space in
accordance with the terms of Exhibit C attached hereto and the Tenant
Improvement Specifications Handbook attached hereto as

 

7

--------------------------------------------------------------------------------


 

Exhibit D (the “TI Handbook”) and Tenant shall be entitled to an improvement
allowance in connection with such work as more fully described in Exhibit C. 
The TI Handbook shall replace and supersede the Tenant Improvement
Specifications Handbook attached as Exhibit A to the Tenth Amendment.

 

13.                               License to Access Expansion Space.  Provided
that this Amendment has been fully executed by all parties and Tenant has
delivered the insurance certificates and the amended Letter of Credit (or in
lieu thereof, the Security Deposit) required hereunder, Landlord grants Tenant a
license to enter and occupy the Expansion Space from and after February 1, 2015
(the “Early Access Date”), at Tenant’s sole risk, for the purpose of performing
the Tenant Improvements (as defined in Exhibit C attached hereto) and installing
telecommunications, data and security cabling, equipment, furnishings and other
personalty and for occupying the same for the operation of Tenant’s business. 
Such license to enter the Expansion Space prior to the Expansion Effective Date
shall be subject to all of the terms and provisions of the Lease, as amended
hereby, except that Tenant shall not be required to pay Base Rent or Tenant’s
Proportionate Share of Operating Cost and Real Estate Taxes attributable to the
Expansion Space with respect to the period of time prior to the Expansion
Effective Date.  However, Tenant shall be liable for any utilities or special
services provided to Tenant during such period.  The Early Access Date with
respect to Expansion Space B shall be delayed to the extent that Landlord fails
to deliver possession of Expansion Space B for any reason, including but not
limited to, holding over by prior occupants.  Any such delay in the Early Access
Date with respect to Expansion Space B shall not subject Landlord to any
liability for any loss or damage resulting therefrom.  Notwithstanding the
foregoing or anything to the contrary contained herein, in the event that
Landlord does not deliver possession of Expansion Space B by March 1, 2015 (the
“Outside Early Access Date”), Tenant, as its sole remedy (so long as Landlord
uses commercially reasonable efforts to so deliver possession as soon as
reasonably practicable thereafter), shall be entitled to an abatement of Base
Rent solely applicable to Expansion Space B of one (1) day for each day delivery
of possession is delayed beyond the Outside Early Access Date until the date
that Landlord delivers possession of Expansion Space B as set forth herein.  Any
such abatement shall be applied to the Base Rent commencing on the Expansion
Effective Date.

 

14.                               Options to Renew.  Section 3.2 of the Original
Lease (Extension Options) is hereby deleted in its entirety and of no further
force and effect.  Provided the Lease, as amended hereby, is in full force and
effect and Tenant is not in default beyond the expiration of any applicable
notice and cure periods under any of the other terms and conditions of the
Lease, as amended hereby, at the time of notification or commencement, Tenant
shall have two (2) options to renew (each, a “Renewal Option”) the Extended Term
(thereby extending the Extended Termination Date accordingly), each for a term
of five (5) years (each, a “Renewal Term”), for the entire Premises being leased
by Tenant as of the date the applicable Renewal Term is to commence or, at
Tenant’s option, two (2) full floors of the Premises as described herein as of
the Extension Date (i.e, the third, fourth and fifth floors of the Building), on
the same terms and conditions set forth in the Lease, as amended hereby, except
as modified by the terms, covenants and conditions as set forth below:

 

14.1                        If Tenant elects to exercise the applicable Renewal
Option, then Tenant shall provide Landlord with written notice of exercise (the
“Renewal Notice”) no earlier than the date which is three hundred sixty (360)
days prior to the expiration of the then current Term but no later than the date
which is two hundred seventy (270) days prior to the expiration of the then
current Term.  The Renewal Notice shall designate whether Tenant is exercising
the applicable Renewal Option with respect to the entire Premises then leased
hereunder, or, if

 

8

--------------------------------------------------------------------------------


 

Tenant is exercising the applicable Renewal Option with respect to two (2) full
floors of the Premises, and if the Renewal Notice does not include such
designation, it shall be deemed to apply to the entire Premises.  If Tenant
fails to provide such notice, Tenant shall have no further or additional right
to extend or renew the Extended Term.

 

14.2                        The Base Rent in effect at the expiration of the
then current Term shall be adjusted to reflect the Prevailing Market (as defined
in Section 14.8) rate.  Landlord shall advise Tenant of Landlord’s opinion of
the new Base Rent for the Premises no later than thirty (30) days after receipt
of Tenant’s written request therefor.  Said request shall be made no earlier
than thirty (30) days prior to the first date on which Tenant may exercise the
applicable Renewal Option under this Section 14.

 

14.3                        If Tenant and Landlord are unable to agree on a
mutually acceptable Base Rent for the applicable Renewal Term not later than
sixty (60) days prior to the expiration of the then current Term, then Landlord
and Tenant, within five (5) days after such date, shall each simultaneously
submit to the other, in a sealed envelope, its good faith estimate of the
Prevailing Market rate for the Premises during the applicable Renewal Term
(collectively referred to as the “Estimates”).  If the higher of such Estimates
is not more than one hundred five percent (105%) of the lower of such Estimates,
then the Prevailing Market rate shall be the average of the two Estimates.  If
the Prevailing Market rate is not established by the exchange of Estimates,
then, within seven (7) days after the exchange of Estimates, Landlord and Tenant
shall each select an appraiser to determine which of the two Estimates most
closely reflects the Prevailing Market rate for the Premises during the
applicable Renewal Term.  Each appraiser so selected shall be certified as an
MAI appraiser or as an ASA appraiser and shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in San Francisco, California, with working knowledge of current rental rates and
practices.  For purposes hereof, an “MAI” appraiser means an individual who
holds an MAI designation conferred by, and is an independent member of, the
American Institute of Real Estate Appraisers (or its successor organization, or
in the event there is no successor organization, the organization and
designation most similar), and an “ASA” appraiser means an individual who holds
the Senior Member designation conferred by, and is an independent member of, the
American Society of Appraisers (or its successor organization, or, in the event
there is no successor organization, the organization and designation most
similar).

 

14.4                        Upon selection, Landlord’s and Tenant’s appraisers
shall work together in good faith to agree upon which of the two Estimates most
closely reflects the Prevailing Market rate for the Premises.  The Estimates
chosen by such appraisers shall be binding on both Landlord and Tenant.  If
either Landlord or Tenant fails to appoint an appraiser within the seven (7) day
period referred to above, the appraiser appointed by the other party shall be
the sole appraiser for the purposes hereof.  If the two appraisers cannot agree
upon which of the two Estimates most closely reflects the Prevailing Market rate
within twenty (20) days after their appointment, then, within ten (10) days
after the expiration of such twenty (20) day period, the two appraisers shall
select a third appraiser meeting the aforementioned criteria.  Once the third
appraiser (i.e., the arbitrator) has been selected as provided for above, then,
as soon thereafter as practicable but in any case within fourteen (14) days, the
arbitrator shall make his or her determination of which of the two Estimates
most closely reflects the Prevailing Market rate and such Estimate shall be
binding on both Landlord and Tenant as the Prevailing Market rate for the
Premises.  If the arbitrator believes that expert advice would materially assist
him or her, he or she may retain one or more qualified persons to

 

9

--------------------------------------------------------------------------------


 

provide such expert advice.  The parties shall share equally in the costs of the
arbitrator and of any experts retained by the arbitrator.  Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.

 

14.5                        If the Prevailing Market rate has not been
determined by the commencement date of the applicable Renewal Term, Tenant shall
pay monthly Base Rent upon the same rate (on a per rentable square foot basis)
in effect during the last month of the then current Term until such time as the
Prevailing Market rate has been determined.  Upon such determination, the Base
Rent for the Premises shall be retroactively adjusted to the commencement of
such Renewal Term for the Premises.

 

14.6                        The Renewal Options are not transferable except to
an Affiliate Transferee; the parties hereto acknowledge and agree that they
intend that the aforesaid options to renew the Extended Term shall be “personal”
to Tenant as set forth above and that in no event will any assignee or sublessee
(other than an Affiliate Transferee) have any rights to exercise the Renewal
Options.

 

14.7                        If Tenant fails to validly exercise the first
Renewal Option, Tenant shall have no further right to extend the Extended Term. 
In addition, if both Renewal Options are validly exercised or if Tenant fails to
validly exercise the second Renewal Option, Tenant shall have no further right
to extend the Extended Term.

 

14.8                        For purposes of this Section 14, “Prevailing Market”
shall mean the arms length fair market annual rental rate per rentable square
foot under renewal leases and amendments entered into on or about the date on
which the Prevailing Market is being determined hereunder for space comparable
to the Premises in the Building and buildings comparable to the Building in the
same rental market in the South  of Market district of San Francisco, California
as of the date the applicable Renewal Term is to commence, taking into account
the specific provisions of this Lease which will remain constant.  The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes.  The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under this Amendment.

 

15.                               Right of First Offer.

 

15.1                        Section 18.1 of the Original Lease (Right of First
Offer), as modified by Section 10 of the Sixth Amendment, is hereby deleted and
of no further force and effect.  Provided Tenant is not then in default under
the terms, covenants and conditions of this Lease, Tenant shall have a one time
right of offer (the “Offer Right”) to lease any space in the balance of the
Building (each, a “Potential Offer Space”) at such time as such Potential Offer
Space becomes Available (defined below).  Tenant’s Offer Right shall be
exercised as follows:  at any time after Landlord has determined that the
Potential Offer Space has become Available (defined below), Landlord shall
advise Tenant (the “Advice”) of the terms under which Landlord is prepared to
lease such Potential Offer Space (the “Offer Space”) to

 

10

--------------------------------------------------------------------------------


 

Tenant on the terms set forth in the Advice.  For purposes hereof, an Offer
Space shall be deemed to become “Available” as follows:  (i) if the Potential
Offer Space is not under lease to a third party as of the date of mutual
execution and delivery of this Amendment, such Potential Offer Space shall be
deemed to first become Available if, following Landlord’s first leasing of the
Potential Offer Space following the date of this Amendment, Landlord determines
that the existing tenant of such Potential Offer Space will not extend or renew
the term of its lease, or enter into a new lease for the Potential Offer Space
and Landlord intends to offer the Potential Offer Space for lease to the public
or another third party; or (ii) if the Potential Offer Space is under lease to a
third party as of the date of mutual execution and delivery of this Amendment,
the Potential Offer Space shall be deemed to become Available when Landlord has
determined that the third-party tenant of the Offer Space will not extend or
renew the term of its lease, or enter into a new lease, for the Potential Offer
Space and Landlord intends to offer the Potential Offer Space for lease to the
public or another third party; provided, however, that with respect to Suites
100 and 190 of the Building which are currently under lease to third parties,
the Suite 100 and Suite 190 Potential Offer Spaces shall be deemed to become
Available if, after Landlord’s first leasing of such Potential Offer Spaces
following the expiration of the current leases for Suite 100 and/or Suite 190
(which “first leasing” for Suite 100 and Suite 190 shall include, without
limitation, leasing of the same to the currently existing tenant thereof or the
extension of the currently existing lease thereof), Landlord determines that the
then existing tenant of such Potential Offer Space will not extend or renew the
term of its lease, or enter into a new lease for the subject Potential Offer
Space and Landlord intends to offer the subject Offer Space for lease to the
public or another third party.    Tenant may lease such Offer Space in its
entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Notice of Exercise”) within ten (10) business days after the date
of the Advice, failing which Landlord may lease the subject Offer Space to any
third party on whatever basis Landlord desires, and Tenant shall have no further
rights with respect to such subject Offer Space.  If Tenant exercises its Offer
Right for the Offer Space in accordance with the terms and conditions of this
Section 15, effective as of the date Landlord delivers the subject Offer Space,
such Offer Space shall automatically be included within the Premises and subject
to all the terms and conditions of the Lease, as amended hereby, except as set
forth in Landlord’s notice and as follows:

 

15.1.1              Tenant’s Proportionate Share shall be recalculated, using
the total square footage of the Premises, as increased by the subject Offer
Space, as the case may be; and

 

15.1.2              the subject Offer Space shall be leased on an “as is” basis
and Landlord shall have no obligation to improve the subject Offer Space or
grant Tenant any improvement allowance thereon except as may be provided in
Landlord’s Advice.

 

15.2                        The term for the subject Offer Space shall commence
upon the commencement date stated in the Advice and shall expire
contemporaneously with the remaining Term for the Premises (as it may be
extended) in the event that at least five (5) years remain in the Extended Term
and thereupon such Offer Space shall be considered a part of the Premises,
provided that all of the terms stated in the Advice, including the termination
date set forth in the Advice in the event that there are less than five
(5) years remaining in the Extended Term, shall govern Tenant’s leasing of the
Offer Space and only to the extent that they do not conflict with the Advice,
the terms and conditions of this Lease shall apply to the Offer Space.  Tenant
shall pay Base Rent, Tenant’s Proportionate Share of Operating Cost and

 

11

--------------------------------------------------------------------------------


 

Real Estate Taxes and any other Additional Rent for the Offer Space in
accordance with the terms and conditions of the Advice.

 

15.3                        Notwithstanding anything to the contrary set forth
herein, Tenant shall have no such Offer Right with respect to the subject Offer
Space, as the case may be, and Landlord need not provide Tenant with an Advice,
if:  (a) Tenant is in default beyond any applicable notice and cure periods
under the Lease, as amended hereby, at the time that Landlord would otherwise
deliver its Advice for the subject Offer Space as described above; (b) the
Premises, or any portion thereof in excess of one-half of a floor, is sublet for
the remainder of the Extended Term at the time Landlord would otherwise deliver
its written notice of the subject Offer Right as described above; (c) the Lease
has been assigned prior to the date Landlord would otherwise deliver its written
notice of the subject Offer Right as described above, other than to an Affiliate
Transferee; (d) Tenant is not occupying the Premises on the date Landlord would
otherwise deliver its written notice of the Offer Right as described above;
(e) a material portion (i.e., in excess of 10%) of the subject Offer Space is
not intended for the exclusive use of Tenant during the Term; (f) Tenant has
exercised its Acceleration Option (defined in Section 16 below); or (g) the
existing tenant in the subject Offer Space is interested in extending or
renewing its lease for such Offer Space or entering into a new lease for such
Offer Space.

 

15.4                        If Landlord is delayed delivering possession of the
subject Offer Space due to the holdover or unlawful possession of such space by
any party, Landlord shall use reasonable efforts to obtain possession of such
space, and the commencement of the term for the subject Offer Space shall be
postponed until the date Landlord delivers possession of the subject Offer Space
to Tenant free from occupancy by any party.  If for any reason, other than due
to the acts or omissions of Tenant, such Offer Space is not delivered to Tenant
within one hundred twenty (120) days of the commencement date stated in the
Advice, then Tenant shall have the right by written notice to Landlord given at
any time prior to such delivery to rescind its exercise of the Offer Right with
respect to such Offer Space.

 

15.5                        Tenant’s Offer Right hereunder with respect to any
Potential Offer Space shall terminate on the earlier to occur of: (a) twelve
(12) months prior to the Extended Termination Date; (b) Tenant’s failure to
exercise its offer right with respect to such Potential Offer Space within the
ten (10) business day period provided in Section 15.1 above; (c) simultaneously
with Tenant’s providing Landlord with a Notice of Exercise with respect to such
Potential Offer Space; and (d) the date Landlord would have provided Tenant an
Advice with respect to such Potential Offer Space if Tenant had not been in
violation of one or more of the conditions set forth in Section 15.3 above.  In
addition, if Landlord provides Tenant with an Advice for any Potential Offer
Space that contains expansion rights (whether such rights are described as an
expansion option, right of first refusal, right of first offer or otherwise)
with respect to any other portion of the Potential Offer Space (such other
portion of the Offer Space subject to such expansion rights is referred to
herein as the “Encumbered Potential Offer Space”) and Tenant does not exercise
its Offer Right to lease such Offer Space, Tenant’s Offer Right with respect to
the Encumbered Potential Offer Space shall be subject and subordinate to all
such expansion rights contained in the Advice.

 

15.6                        If Tenant exercises its Offer Right as to a subject
Offer Space, Landlord shall prepare an amendment (an “Offer Amendment”) adding
the subject Offer Space to the Premises on the terms set forth in this
Section 15 and the Advice and reflecting the changes in the Base Rent, rentable
square footage of the Premises, Tenant’s Proportionate Share and other

 

12

--------------------------------------------------------------------------------


 

appropriate terms.  A copy of the Offer Amendment (which shall be subject to
changes which are necessary to comply with this Section 15) shall be sent to
Tenant within a reasonable time after Landlord’s receipt of the Notice of
Exercise executed by Tenant, and Tenant shall execute and return the Offer
Amendment to Landlord within ten (10) business days thereafter, but an otherwise
valid exercise of the Offer Right shall be fully effective whether or not the
Offer Amendment is executed.

 

15.7                        Notwithstanding anything herein to the contrary,
Tenant’s Offer Right is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

 

16.                               Acceleration Option.

 

16.1                        Article 19 of the Original Lease (Termination
Rights) is hereby deleted in its entirety and of no further force and effect. 
Tenant shall have the right to accelerate the Extended Termination Date
(“Acceleration Option”), with respect to the entire Premises only, from
October 31, 2026 to October 31, 2023 (the “Accelerated Termination Date”), if:
(i) there is no default by Tenant under this Lease of which Landlord has
delivered notice to Tenant at the date Tenant provides Landlord with an
Acceleration Notice (hereinafter defined); provided, however, that if there is
such a default and Tenant subsequently cures the default within the applicable
cure period provided for in the Lease, as amended hereby, then Tenant shall be
entitled to re-submit the Acceleration Notice and, provided all other conditions
of this Section 16.1 are satisfied, exercise the Acceleration Option; and
(ii) no part of the Premises is sublet for a term extending past the Accelerated
Termination Date unless the same by its terms terminates on or before the
Accelerated Termination Date upon the exercise of the Acceleration Option; and
(iii) the Lease has not been assigned (except to an Affiliate Transferee); and
(iv) Landlord receives notice of acceleration (“Acceleration Notice”) not less
than twelve (12) full calendar months prior to the Accelerated Termination Date.

 

16.2                        If Tenant exercises its Acceleration Option, Tenant
shall pay to Landlord the sum of an amount equal to (i) six (6) months of the
Base Rent applicable to the seventh (7th) year of the Extended Term, and
(ii) the unamortized portion of any leasing commissions and the Allowance
(collectively, the “Acceleration Fee”) as a fee in connection with the
acceleration of the Termination Date and not as a penalty; provided that the
Acceleration Fee shall be increased by an amount equal to the unamortized
portion of any leasing commissions, tenant improvements and utilized allowances
or other concessions incurred by Landlord in connection with any additional
space other than the Remaining Premises and Expansion Space leased by Tenant
under the Lease, as amended hereby, and that is subject to acceleration
hereunder, plus six (6) months of the Base Rent applicable to the seventh (7th)
year of the Extended Term, applicable to such additional space.  Tenant shall
remain liable for all Base Rent, Tenant’s Proportionate Share of Operating Cost
and Real Estate Taxes, Additional Rent and all other sums due under this Lease
up to and including the Accelerated Termination Date even though billings for
such may occur subsequent to the Accelerated Termination Date.  Tenant shall pay
fifty percent (50%) of the Termination Fee to Landlord concurrent with Tenant’s
delivery to Landlord of Tenant’s Acceleration Notice and the remaining fifty
percent (50%) of the Termination Fee shall be paid on or before the Acceleration
Date.

 

13

--------------------------------------------------------------------------------


 

16.3                        If Tenant, subsequent to providing Landlord with an
Acceleration Notice, (a) fails to pay the Acceleration Fee due hereunder, or any
portion thereof in a timely manner, or (b) defaults in any of the other
provisions of the Lease, as amended hereby, and fails to cure such default
within any applicable cure period, then, in such event, Landlord, at its option,
may (i) declare Tenant’s exercise of the Acceleration Option to be null and
void, and any Acceleration Fee paid to Landlord shall be returned to Tenant,
after first applying such Acceleration Fee against any past due rent under the
Lease, as amended hereby, or (ii) continue to honor Tenant’s exercise of its
Acceleration Option, in which case, Tenant shall remain liable for the payment
of the Acceleration Fee and for all Base Rent, Tenant’s Proportionate Share of
Operating Cost and Real Estate Taxes, any Additional Rent and other sums due
under the Lease, as amended hereby, up to and including the Accelerated
Termination Date even though billings for such may occur subsequent to the
Accelerated Termination Date.  Further, in the event that Landlord shall declare
Tenant’s exercise of the Acceleration Option to be null and void as provided in
clause (i) above due to Tenant’s failure to pay any portion of the Acceleration
Fee in a timely manner, Tenant shall protect, indemnify and hold Landlord and
the Indemnitees harmless from and against any and all loss, claims, liability or
costs (including court costs and reasonable attorney’s fees) incurred by reason
of such nullification of Tenant’s Acceleration Option, including, without
limitation, any claims by any potential replacement tenants for the Premises.

 

16.4                        As of the date Tenant provides Landlord with an
Acceleration Notice, any unexercised rights or options of Tenant to renew the
Extended Term or to expand the Premises (whether expansion options, rights of
first or second refusal, rights of first or second offer, or other similar
rights), and any outstanding tenant improvement allowance not claimed and
properly utilized by Tenant in accordance with this Lease as of such date, shall
immediately be deemed terminated and no longer available or of any further force
or effect.

 

17.                               Other Pertinent Provisions.  Landlord and
Tenant agree that, effective as of the date of this Amendment (unless different
effective date(s) is/are specifically referenced in this Section), the Lease
shall be amended in the following additional respects:

 

17.1                        Parking.  Notwithstanding anything to the contrary
contained in the Lease, and notwithstanding the reduction from the Premises of
Reduction Space A and Reduction Space B as set forth above, effective as of the
date of this Amendment, Tenant shall have the right to lease up to ninety-five
(95) unreserved parking spaces in the Project parking garage, at the rate
charged by Landlord from time to time, which rate is currently $230.00 per
month, per space.  Landlord may increase such rate at any time upon thirty (30)
days prior notice to Tenant but in no event shall such increased amount exceed
the parking rate then generally charged in the area of the Project for similar
facilities.

 

17.2                        Signage.  Tenant shall have the right to install
identification signage in the elevator lobby on each full floor of the Premises,
at its sole cost and expense, subject to and in accordance with the provisions
of Section 5.4(a) of the Original Lease.  In addition, effective as of the
Extension Date, Section 5.4(b)(6) of the Original Lease is hereby deleted in its
entirety and replaced with the following:

 

“Tenant’s right to Building exterior signage shall be exclusive to Tenant during
the Extended Term; provided, however, at Landlord’s option, Tenant’s right to
the New Sign may be revoked and terminated upon occurrence of any of the
following events:  (i)

 

14

--------------------------------------------------------------------------------


 

Tenant shall be in default under the Lease beyond any applicable cure period;
(ii) Tenant occupies less than 80,000 rentable square feet in the Building (but
in such event, Tenant shall continue to have the existing exterior ground floor
signage at the entrance to the Building (the “Entrance Signage”); or (iii) the
Lease shall terminate or otherwise no longer be in effect.   Upon the expiration
or earlier termination of the Lease or at such other time that Tenant’s Building
exterior signage rights are terminated pursuant to the terms hereof, Tenant
shall remove the New Sign and the Entrance Signage as the case may be and if
Tenant fails to remove the New Sign (or the Entrance Signage as the case may be)
and repair the Building in accordance with the terms of the Lease, Landlord
shall cause the New Sign (or the Entrance Signage as the case may be) to be
removed from the Building and the Building to be repaired and restored to the
condition which existed prior to the installation of the New Sign or the
Entrance Signage as the case may be (including, if necessary, the replacement of
any precast concrete panels), all at the sole cost and expense of Tenant and
otherwise in accordance with the Lease, without further notice from Landlord.
 Tenant shall pay all costs and expenses for such removal and restoration in
accordance with Section 5.4(b)(7) below.  Except in connection with an
assignment to an Affiliate Transferee, the rights provided in this Section 5.4
shall be non-transferable unless otherwise agreed by Landlord in writing in its
sole discretion.”

 

In addition, the last sentence of Section 5.4(b) of the Original Lease is hereby
deleted in its entirety and replaced with the following:  “Tenant’s right to
Building exterior signage shall be exclusive to Tenant during the period
commencing on the Commencement Date and ending on the first date that Tenant
occupies less than one hundred percent of the Remaining Premises and the
Expansion Space (but excluding portions thereof under construction) (the
“Special Occupancy Level Reduction Date”), and the exclusive nature of such
right shall terminate forever on the Special Occupancy Level Reduction Date.  In
the event of any such termination of the exclusive nature of such right, the New
Sign and the Entrance Signage under the Lease and Tenant’s rights with respect
thereto shall not be reduced, relocated, or obstructed; provided, however, that
Landlord shall have the right to install, or permit the installation of, such
other signage on the exterior of the Building as may be determined by Landlord
in its sole discretion.”

 

For purposes of Section 5.4(b) of the Lease, Tenant shall be deemed to be
occupying space then under construction.

 

17.3                        Insurance.  Tenant’s insurance required under
Article 11 of the Original Lease (“Tenant’s Insurance”) shall include the
Expansion Space.  Tenant shall provide Landlord with a certificate of insurance,
in form and substance satisfactory to Landlord and otherwise in compliance with
Article 11 of the Original Lease, evidencing that Tenant’s Insurance covers the
Expansion Space, upon delivery of this Amendment, executed by Tenant, to
Landlord, and thereafter as necessary to assure that Landlord always has current
certificates evidencing Tenant’s Insurance.

 

17.4                        Deletion.  Section 4.2(e) of the Original Lease,
Sections 4.7(b) and (c) of the Original Lease, Section 18.2 of the Original
Lease (as amended by Section 1 of the Eleventh Amendment), and Article 20 (Right
of First Offer to Purchase) of the Original Lease are hereby deleted in their
entireties and of no further force and effect.

 

15

--------------------------------------------------------------------------------


 

17.5                        Landlord Consent.  Effective as of the Extension
Date, Section 7.3(ii) of the Original Lease is hereby deleted in its entirety
and replaced with the following:

 

“in the event of any proposed sublease of 100% of the Premises or an assignment
of the Lease to terminate the Lease effective as of the date the proposed
assignment or subletting is to be effective, in which event Tenant will be
relieved of all obligations under the Lease after the effective date of such
termination and Tenant’s vacation and surrender of the Premises, except for
those obligations which by their nature survive such termination, and, in the
case of a sublease that would result in one (1) full floor or more of the
Premises being subject to the sublease for a term of more than three (3) years
or the then-remaining Term of the Lease, to recapture and terminate the Lease
with respect to the portion of the Premises to be sublet effective as of the
date the proposed subletting is to be effective, in which event Tenant will be
relieved of all obligations under the Lease with respect to such portion of the
Premises after the effective date of such recapture and termination and Tenant’s
vacation and surrender of such portion of the Premises, except for those
obligations which by their nature survive such termination;”

 

17.6                        Tenant’s Generator and Tenant’s Cooling Tower. 
Tenant shall continue to have the cooling and generator rights set forth in the
Lease (including, without limitation, the right to 60,000 watts of electricity
from Landlord’s generator pursuant to Section 17.1 of the Original Lease). 
Notwithstanding anything to the contrary contained in Section 11 of the Ninth
Amendment, Tenant shall have the right, but not the obligation at Tenant’s sole
cost and expense (including, without limitation, all costs and fees for
licenses, permits, approvals and inspections in connection with installation,
operation and removal), to disconnect the existing feeds and infrastructure
previously installed by Tenant connecting Tenant’s Generator and Tenant’s
Cooling Tower from the Equipment Area to Tenant’s current server room located
within the Second Floor Space (the “Disconnection”) and connect the same to the
Remaining Premises and/or Expansion Space (collectively, the “Relocation Work”);
provided however that such relocation shall be subject to the terms and
conditions of the Lease, as amended hereby (including but not limited to,
Section 11 of the Ninth Amendment), and Exhibit C attached hereto, including,
but not limited to, Landlord’s approval of the plans for such work and the
contractors to be used to perform such work, which approval shall not be
unreasonably withheld, conditioned or delayed; and further provided, however,
that Tenant shall, at its sole cost and expense, repair any damage caused by
such relocation and restore any penetrations made to the Premises or Building. 
If Tenant elects to perform the Relocation Work, the Disconnection or any
portion of the Relocation Work affecting the Reduction Space must be completed
by June 30, 2015.  Tenant shall not be required to remove such feed and
infrastructure (as relocated as the case may be) at the end of the Term, the
Extended Term or any extension thereof.

 

17.7                        Subordination.  Landlord warrants that, as of the
date hereof, there is no Security Device encumbering the Project.

 

17.8                        Building Conference Room.  Tenant hereby
acknowledges and agrees that, effective as of January 1, 2015, the Building
first floor conference room shall no longer be subject to the terms of the
Letter Agreement, that Landlord shall not be bound by the terms of the Letter
Agreement with respect to the first floor conference room and that Landlord
shall have the right to convert the use of the first floor conference room at
any time, in its sole discretion.

 

16

--------------------------------------------------------------------------------


 

Accordingly, the Letter Agreement shall be deemed to be null and void and of no
further force and effect.

 

17.9                        Restoration.  The reference to Expiration Date in
Section 3 of the Twelfth Amendment and Section 2 of the Thirteenth Amendment
shall be amended to “Extended Termination Date, or any extension thereof”.

 

17.10                 Freedom From Liens.  Section 8.3 of the Original Lease is
hereby amended to add the following at the end thereof:

 

“In the event that Tenant fails, within ten (10) business days following written
notice to Tenant of the imposition of any such lien, to either cause the same to
be released of record or provide Landlord with insurance against the same issued
by a major title insurance company or such other protection against the same as
Landlord shall accept (such failure to constitute an Event of Default), Landlord
shall have the right to cause the same to be released by such means as it shall
deem proper, including payment of the claim giving rise to such lien.  All such
sums paid by Landlord and all expenses incurred by it in connection therewith
shall be payable to it by Tenant within five (5) days of Landlord’s demand.”

 

17.11                 Indemnity and Exoneration.  The reference to Section 11.3
in Sections 11.4(a) and 11.4(d) of the Original Lease is hereby deleted and
replaced with “Section 11.4”.

 

18.                               Miscellaneous.

 

18.1                        This Amendment, including Exhibit A, Exhibit B,
Exhibit C, Exhibit D and Exhibit E hereto, sets forth the entire agreement
between the parties with respect to the matters set forth herein.  There have
been no additional oral or written representations or agreements.  Under no
circumstances shall Tenant be entitled to any rent abatement, improvement
allowance, leasehold improvements, or other work to the Premises, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.

 

18.2                        Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

18.3                        In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

18.4                        Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

18.5                        The capitalized terms used in this Amendment shall
have the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this Amendment.

 

18.6                        Tenant hereby represents to Landlord that Tenant has
dealt with no broker in connection with this Amendment, other than Jones Lang
LaSalle representing Tenant and CBRE, Inc. representing Landlord.  Tenant agrees
to indemnify and hold Landlord and the Indemnitees

 

17

--------------------------------------------------------------------------------


 

harmless from all claims of any other brokers claiming to have represented
Tenant in connection with this Amendment.

 

18.7                        Landlord and Tenant hereby acknowledge and agree
that Section 23.1 of the Original Lease (USA Patriot Act and Anti-Terrorism
Laws) and the representations, warranties and covenants set forth therein shall
continue in full force and effect during the Extended Term and any extension
thereof.

 

18.8                        Pursuant to California Civil Code Section 1938,
Landlord hereby notifies Tenant that as of the date of this Amendment, the
Premises have not undergone inspection by a “Certified Access Specialist” to
determine whether the Premises meet all applicable construction-related
accessibility standards under California Civil Code Section 55.53.  To allow for
compliance with building performance benchmarking and disclosure regulations,
and to facilitate implementation of sustainable improvements to the Building,
Tenant shall: (a) retain copies of its “utility data”, which includes, but is
not limited to, Tenant’s utility bills and invoices pertaining to Tenant’s
energy, water, and trash usage at the Building during the Term (as the same may
be further extended), and (b) upon request, provide Landlord with copies of such
“utility data”.   Tenant further agrees, upon Landlord’s request, to execute
utility release forms provided by the applicable utility or municipality to
expedite the data collection process.

 

18.9                        Redress for any claim against Landlord under the
Lease and this Amendment shall be limited to and enforceable only against and to
the extent of Landlord’s interest in the Project (but in any case Tenant shall
also be allowed to (i) execute any judgment against Landlord in favor of Tenant
against all net sale proceeds then or thereafter held by Landlord in respect of
its interest in the Project and (ii) execute any judgment against Landlord in
favor of Tenant against rents actually received or first receivable by Landlord
following the entry of such judgment).  The obligations of Landlord under the
Lease are not intended to and shall not be personally binding on, nor shall any
resort be had to the private properties of, any of its trustees or board of
directors and officers, as the case may be, its investment manager, the general
partners thereof, or any beneficiaries, stockholders, employees, or agents of
Landlord or the investment manager, and in no case shall Landlord be liable to
Tenant hereunder for any lost profits, interruption or loss of business, or any
form of special, indirect or consequential damages.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

TODA AMERICA, INC.,

 

ADVENT SOFTWARE, INC.,

a California corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Hiroki Yanagi

 

By:

/s/ Jim Cox

 

 

 

 

 

Name:

Hiroki Yanagi

 

Name:

Jim Cox

 

 

 

 

 

Its:

CFO & Secretary

 

Its:

CFO

 

 

 

 

 

Dated:

January 7, 2015

 

Dated:

January 28, 2015

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A — OUTLINE AND LOCATION OF REDUCTION SPACE

 

attached to and made a part of the Amendment dated as of January 7, 2015,
between
TODA AMERICA, INC., a California corporation, as Landlord and

ADVENT SOFTWARE, INC., a Delaware corporation, as Tenant

 

[g32051ki03i001.gif]

 

A-1

--------------------------------------------------------------------------------


 

[g32051ki05i001.gif]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B — OUTLINE AND LOCATION OF EXPANSION SPACE

 

attached to and made a part of the Amendment dated as of January 7, 2015,
between
TODA AMERICA, INC., a California corporation, as Landlord and

ADVENT SOFTWARE, INC., a Delaware corporation, as Tenant

 

[g32051ki05i002.jpg]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C — TENANT ALTERATIONS

 

attached to and made a part of the Amendment dated as of January 7, 2015,
between
TODA AMERICA, INC., a California corporation, as Landlord and

ADVENT SOFTWARE, INC., a Delaware corporation, as Tenant

 

1.             Tenant, following the full and final execution and delivery of
the Amendment to which this Exhibit C is attached and the amended Letter of
Credit (or in lieu thereof, Security Deposit) and insurance certificates
required under the Amendment, shall have the right to perform alterations and
improvements in the Premises (i.e., the Remaining Premises and Expansion Space)
(the “Tenant Alterations”).  Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform the Tenant Alterations in the
Premises unless and until Tenant has complied with all of the terms and
conditions of Article 8 of the Original Lease (except for Section 8.1(v) of the
Original Lease, which shall not apply to the Tenant Alterations), including,
without limitation, approval by Landlord of the final plans for the Tenant
Alterations, which approval shall not be unreasonably withheld or delayed
pursuant to Article 8 of the Original Lease, and the contractors to be retained
by Tenant to perform such Tenant Alterations, which approval shall not be
unreasonably withheld or delayed.  Landlord shall approve, disapprove or
otherwise act with respect to plans and specifications submitted by Tenant in
connection with the Tenant Alterations within ten (10) business days after
receipt thereof (and within five (5) business days with respect to changes to
plans and specifications submitted by Tenant).  If Landlord disapproves such
plans and specifications (or any component thereof), Landlord’s notice of
disapproval shall describe with reasonable specificity the basis for such
disapproval and the changes that would be necessary to resolve Landlord’s
objections and Tenant shall cause such plans and specifications to be modified
and resubmitted to Landlord for its approval.  Such procedure shall be repeated
as necessary until Landlord has approved the plans and specifications for the
Tenant Alterations (or the applicable component thereof). Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design.  In addition to the foregoing, Tenant shall be solely liable for all
costs and expenses associated with or otherwise caused by Tenant’s performance
and installment of the Tenant Alterations (including, without limitation, any
legal compliance requirements within the Premises to the extent required under
California Building Standards Code, Title 24, California Code of Regulations
(“Title 24”), and any legal compliance requirements arising outside of the
Premises), except as otherwise set forth in this Exhibit C or the Lease. 
Notwithstanding anything in this Section 1 or the Lease to the contrary, but
subject to the terms and conditions hereof, Landlord, at its sole cost and
expense, shall perform any required alterations or improvements with respect to
the common restrooms in the Building and/or the restrooms located in the
Premises which are necessary to comply with applicable laws regarding handicap
access and use (including, without limitation, Title III of the Americans With
Disabilities Act) which compliance is required due to Tenant’s installation of
the Tenant Alterations, but only to the extent that such Tenant Alterations are
customary and standard general office improvements (the “Restroom Compliance
Work”); provided, however, that Landlord shall not be required to install
additional stalls or fixtures required as a result of density of employees in
excess of one per 138 square feet of Rentable Area of the Premises on any floor
or as a result of assembly rooms or similar improvements included within the
Tenant Alterations or to permit any portion of the Premises to be used for
conferences or assembly purposes (but not typical and standard office conference
rooms).  In addition, the limitations on Tenant’s compliance obligations with
respect to the Base Building set forth in Section 6.6 of the Original lease
shall be deemed to apply to the Tenant Alterations in the same manner as applied
to the Tenant Improvements in Section 6.6 of the Original Lease and reference to
the “Tenant

 

C-1

--------------------------------------------------------------------------------


 

Improvements” thereunder shall include the Tenant Alterations.  Landlord’s
approval of the contractors to perform the Tenant Alterations shall not be
unreasonably withheld.  Without limiting the generality of the foregoing, Tenant
shall not be required to use CCI Commercial Construction in connection with the
Tenant Alterations.  The parties agree that Landlord’s approval of the general
contractor to perform the Tenant Alterations shall not be considered to be
unreasonably withheld if any such general contractor (a) does not have trade
references reasonably acceptable to Landlord, (b) does not maintain general
liability insurance as required pursuant to the terms of the Lease and such
other insurance as is reasonably required by Landlord, (c) does not have the
ability to be bonded for the work in an amount of no less than one hundred fifty
percent (150%) of the total estimated cost of the Tenant Alterations, (d) does
not provide current financial statements reasonably acceptable to Landlord, or
(e) is not licensed as a contractor in the state/municipality in which the
Premises is located.  Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor.

 

2.             Provided Tenant is not in default, Landlord agrees to contribute
the sum of $1,294,910.00 (i.e., $10.00 per rentable square foot of the Remaining
Premises and Expansion Space) (the “Allowance”) toward the cost of performing
the Tenant Alterations.  The Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Tenant Alterations, permit fees, construction management costs and fees,
consulting fees, engineering services, mechanical and electrical services and
for hard costs to construct the Tenant Alterations.  The Allowance, less a ten
percent (10%) retainage (which retainage shall be payable as part of the final
draw), shall be paid to Tenant or, at Landlord’s option, to the order of the
general contractor that performs the Tenant Alterations, in periodic
disbursements within thirty (30) days after receipt of the following
documentation: (a) an application for payment and sworn statement of contractor
substantially in the form of AIA Document G-702 covering all work for which
disbursement is to be made to a date specified therein; (b) a certification from
an AIA architect substantially in the form of the Architect’s Certificate for
Payment which is located on AIA Document G702, Application and Certificate of
Payment; (c) contractor’s, subcontractor’s and material supplier’s customary
conditional and unconditional waivers of liens which shall cover all Tenant
Alterations for which disbursement is being requested and all other statements
and forms required for compliance with the mechanics’ lien laws of the state in
which the Premises is located, together with all such invoices, contracts, or
other supporting data as Landlord or Landlord’s Mortgagee may reasonably
require; (d) plans and specifications for the Tenant Alterations; (e) copies of
the applicable construction contracts for the Tenant Alterations, together with
copies of all change orders, if any and, for the payment of the retainage,
copies of all construction contracts for the Tenant Alterations; and (f) a
request to disburse from Tenant containing an approval by Tenant of the work
done.  Upon completion of the Tenant Alterations, and prior to final
disbursement of the Allowance, Tenant shall furnish Landlord with:  (i) general
contractor and architect’s completion affidavits; (ii) full and final waivers of
lien; (iii) receipted bills covering all labor and materials expended and used;
(iv) as-built plans of the Tenant Alterations; and (v) the certification of
Tenant (to the best of Tenant’s knowledge) and its architect that the Tenant
Alterations have been installed in a good and workmanlike manner in accordance
with the approved plans.  In no event shall Landlord be required to disburse the
Allowance more than one time per month.  Notwithstanding anything herein to the
contrary, Landlord shall not be obligated to disburse any portion of the
Allowance during the continuance of an uncured default under the Lease, and
Landlord’s obligation to disburse shall only resume when and if such default is
cured.

 

3.             Simultaneously with Landlord’s approval of the final plans for
the Tenant Alterations, Landlord shall notify Tenant in writing as to whether,
in Landlord’s opinion, any portion of the Tenant Alterations constitute an
Extraordinary Fixture (as defined in Section 8.4 of the Original Lease) which
Tenant must remove upon the expiration or earlier termination of the Lease. 
Except for minor changes customarily made in the field and costing less than
$25,000.00, Tenant shall make no changes or modifications to the plans

 

C-2

--------------------------------------------------------------------------------


 

approved by Landlord without Landlord’s prior written approval, which approval
shall be granted or withheld as set forth herein with respect to the final
plans.

 

4.             In no event shall the Allowance be used for the purchase of
equipment, furniture or other items of personal property of Tenant.  If Tenant
does not submit a request for payment of the entire Allowance to Landlord in
accordance with the provisions contained in this Exhibit C by December 31, 2016,
any unused amount shall accrue to the sole benefit of Landlord, it being
understood that Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith.  Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with the
Tenant Alterations and/or Allowance.  Landlord shall be entitled to deduct from
the Allowance a one-time fee for Landlord’s oversight of the Tenant Alterations
in the sum of $20,000.00 (the “Oversight Fee”).  Landlord shall not charge
Tenant for any architectural or engineering review fees, management, supervision
or other general overhead costs incurred by Landlord over and above such
Oversight Fee.

 

5.             Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work, except as set forth in this Exhibit C, or, except as provided above
with respect to the Allowance or as otherwise set forth in this Exhibit C, incur
any costs in connection with the construction or demolition of any improvements
in the Premises.

 

6.             This Exhibit C shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
Extended Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.

 

7.             Notwithstanding anything to the contrary set forth herein,
Landlord shall be solely responsible for (at Landlord’s sole cost and without
the same being included in Operating Cost), and the Allowance shall not be used
for the following: (a) costs incurred to remove or encapsulate Hazardous
Materials from the Premises, the Building and the Project in connection with the
Tenant Alterations, except to the extent that any such Hazardous Materials are
introduced, released or otherwise caused by Tenant; and (b) costs to bring the
Base Building into compliance with applicable laws and restrictions arising in
connection with the performance of the Tenant Alterations, including, without
limitation, compliance with life safety (e.g., sprinklers and life safety
devices), Title III of the Americans with Disabilities Act, Title 24 and ASHRAE
laws and requirements (except as otherwise set forth in Section 6.6 of the
Original Lease, as amended by Section 1 above).

 

8.             Landlord shall not charge Tenant or its
contractors/subcontractors for the use of elevators, electrical, loading docks,
water, hoists or HVAC in connection with the construction of the Tenant
Alterations or move into the Expansion Space; provided, however, that if Tenant
requires the use of loading docks or other access after hours, Tenant shall pay
Landlord the cost incurred by Landlord for any additional security guards which
are required by Landlord in order to provide such access after hours.

 

9.             Landlord hereby acknowledges that, as part of the Tenant
Alterations, Tenant may construct a code compliant full kitchen and wellness
room in the Premises, subject to Landlord’s review and approval of Tenant’s
plans as set forth herein.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D — TI HANDBOOK

 

attached to and made a part of the Amendment dated as of January 7, 2015,
between
TODA AMERICA, INC., a California corporation, as Landlord and

ADVENT SOFTWARE, INC., a Delaware corporation, as Tenant

 

600 Townsend

 

TENANT IMPROVEMENT SPECIFICATION HANDBOOK

 

PROJECT DIRECTORY

 

Property Manager

 

Bay West Group

 

Tim Treadway

 

 

2 Henry Adams Street

 

General Partner

 

 

San Francisco, CA 94103

 

415-490-5812

 

 

 

 

 

Building Management

 

Bay West Group

 

Barry Campbell

 

 

2 Henry Adams Street

 

Tenant Improvement

 

 

Suite M-17

 

Coordinator

 

 

San Francisco, CA 94103

 

415-490-5840

 

 

 

 

 

 

 

Bay West Group

 

Deborah Fox

 

 

2 Henry Adams Street

 

Facilities Manager

 

 

Suite 450

 

415-490-5811

 

 

San Francisco, CA 94103

 

 

 

 

 

 

 

 

 

Bay West Group

 

Carlos Ballesteros

 

 

600 Townsend St

 

Building Manager

 

 

Suite 110 W

 

415-626-4274

 

 

San Francisco, CA 94103

 

 

 

 

 

 

 

Structural Engineer

 

Contact TI Coordinator

 

 

 

 

For Structural Engineer

 

 

 

 

Referal

 

 

 

 

 

 

 

Building Department

 

City of San Francisco

 

 

 

 

Department of Building Inspection

 

 

 

 

1660 Mission Street

 

 

 

 

San Francisco, CA

 

 

 

D-1

--------------------------------------------------------------------------------


 

I.   DESIGN CRITERA

 

A.   TENANT IMPROVEMENT COORDINATOR:

 

All questions regarding the Base Building and the construction of TENANT’s
improvements should be directed to Barry Campbell. He is located in the
Operations Department of the San Francisco Design Center, 2 Henry Adams Street,
San Francisco, on the Mezzanine level.  His telephone number is (415) 490-5840.

 

B.   BUILDING DRAWINGS:

 

A complete set of base building drawings are available for review by TENANT or
TENANT’s Architect at Barry Campbell’s office.  TENANT should arrange with Barry
Campbell to review these drawings and select the necessary drawings for
reproduction.

 

C.   TENANT DRAWINGS:

 

TENANT drawings submitted to the BUILDING MANAGEMENT for approval shall contain
all information requested in the following guidelines and checklists.  Except as
specifically provided herein, all costs of construction (including design,
materials, supervision and labor) for TENANT’S improvements are at TENANT’S
expense subject to certain contributions by BUILDING MANAGEMENT as provided in
the Lease.

 

D.   FLOORS:

 

1.   STANDARD WORK:

 

The Base Building floor is a concrete slab, ready  to receive TENANT’S
underlayment and finish flooring. TENANT accepts  surface and levelness of the
slab in its existing “as is” condition. TENANT shall provide underlayment and
finish  flooring of TENANT’S choice, except as restricted below.

 

2.   RESTRICTIONS:

 

a.   Finish Flooring Material:

 

Maximum permissible weight of flooring material is 7.5 pounds per square foot. 
Proposed flooring in excess thereof is subject to engineering review and
approval.

 

D-2

--------------------------------------------------------------------------------


 

b.   Fill Materials:

 

TENANT shall not install cementitious fills or other materials which impose dead
load on the building in excess of maximum permissible weight.

 

c.   Masonry Materials:

 

If tile or other masonry materials are used, they shall be installed by thin set
method and shall be subject to approval of the BUILDING MANAGEMENT.

 

d.   Holes in Slab:

 

TENANT shall not cut holes in floor slab without the approval of BUILDING
MANAGEMENT.  Holes shall be limited to 4-inch diameter maximum size, spaced not
closer than 8 inches apart and not within the web of the waffle slab. Holes
shall be core-drilled only, not impact drilled, from the underside of the floor
or ceiling.  Because penetrations for electrical and communication conduit will
be exposed in the TENANT’S ceiling below, TENANT is encouraged to minimize such
penetrations and design for the minimum exposure to TENANT below.  Electrical
and communication conduit should run along the web of the waffle to minimize the
exposure to the tenant below. All such penetrations and conduit layout must be
approved by BUILDING MANAGEMENT.

 

e.   Grooves in Slab:

 

Grooves or slots for door tracks, conduits, etc., will only be permitted in
certain non-structural areas and will only be 3/8” maximum deep and 1/2” maximum
wide.  All slots or grooves must be reviewed and approved by BUILDING

 

D-3

--------------------------------------------------------------------------------


 

MANAGEMENT.

 

f.   Flooring at Recessed Entrance:

 

If TENANT recesses its entrance, the flooring material in the recess must be
submitted to BUILDING MANAGEMENT for approval.

 

g.   Maximum Allowable Live Loads:

 

Loads in excess of 60 pounds per square foot must be approved in writing by
Building Management and may require structural engineering review.

 

E.      DEMISING WALLS:

 

BUILDING MANAGEMENT shall construct, at BUILDING MANAGEMENT’S expense, metal
stud framing for any demising wall(s) separating TENANT from the corridor,
common areas or other tenant spaces.  BUILDING MANAGEMENT shall construct the
drywall and finishes on the corridor side of the corridor wall and drywall and
fire taping only on the tenant side of corridor wall. TENANT shall construct, at
TENANT’S Expense, the interior side of any demising wall(s) separating TENANT
from common areas or other tenant spaces. Demising walls should be one-hour
rated and consist of steel studs, 2 pound density glass fiber or mineral fiber
sound control batt insulation, and gypsum wallboard, taped and sanded. 
Wallboard will extend to underside of structure above.  Openings in walls above
suspended ceiling may require fire dampers to maintain the required fire rating
of the wall.  The inside finish of the perimeter walls of the Base Building are
windows and unfinished concrete with 2-1/2” rigid insulation per Title 24
requirements. TENANT shall be responsible for any wall coverings and/or
improvements of these walls.

 

1.            OPTIONS:

 

a.   Load Bearing Demising Walls:

 

If TENANT desires to support loads at demising walls, TENANT shall submit
details of its proposed use to the BUILDING MANAGEMENT.  TENANT shall design the
wall and submit structural engineer’s calculations and details for approval of
BUILDING MANAGEMENT

 

D-4

--------------------------------------------------------------------------------


 

at TENANT’S expense.  Load bearing walls shall be at TENANT’S expense.

 

b.   Acoustic Demising Walls:

 

If TENANT desires to provide specific acoustic control, the cost of
modifications to the demising walls shall be at TENANT’S expense.

 

2.             RESTRICTIONS:

 

a.   Maximum loads which may be supported on standard demising walls are as
follows:

 

(1)  The maximum total load for vertical distributed loads is 50 pounds per
linear foot.

 

(2)  The maximum total load for a single concentrated load is 25 pounds per
linear foot.

 

b.   Termination of partitions at exterior walls:

 

Connection methods which would interfere with building movement will not be
acceptable. Demising partitions shall not be secured to exterior wall.

 

c.  Demising wall/partition attachment to ceiling:

 

Track attachment must be by drilled anchor system.  No power activated shot pin
attachment will be allowed in the waffle area of the ceiling.

 

F.      CEILINGS:

 

1.             STANDARD WORK:

 

The Base Building ceiling is a concrete waffle slab ready to receive TENANT’S
ceiling.  TENANT should be aware that this waffle slab ceiling may have exposed
electrical and communication conduit from the Building and/or the

 

D-5

--------------------------------------------------------------------------------


 

tenant above.  TENANT may construct a special ceilings of a design acceptable to
BUILDING MANAGEMENT.

 

2.             RESTRICTIONS:

 

a.   Ceiling Heights:

 

Ground Floor through Fifth Floor:  10’-6” to the underside of the web of waffle
slab.

 

b.   Raised Ceilings:

 

Raised portions of ceilings or deep fixtures for special effects will be
permitted if headroom clearance is available and no interference occurs with
building systems, such as heating, ventilating, air conditioning, sprinkler,
electrical and structural systems.

 

c.   Ceiling Weights:

 

The overhead structure is designed for a dead load of 7 pounds per square foot. 
TENANT shall provide at TENANT’S expense, and subject to BUILDING MANAGEMENT’S
approval, special support and bracing to accommodate greater ceiling weights.

 

d.   Access:

 

Access must be provided at all valves, damper junction boxes, and other items in
ceiling space which require access, service or adjustments.

 

e.   Drop Ceiling Attachment:

 

Powder activated shot pin attachments will not be allowed in the waffle area. 
Only drilled anchor systems will be allowed.

 

D-6

--------------------------------------------------------------------------------


 

G.                                STANDARD ENTRANCE:

 

1.   The standard entrance, provided by TENANT at TENANT’S expense, is a pair of
doors, white plastic laminate finish in a 6’-4” wide by 7’-2” high metal frame
with white painted finish.  The self closing doors are flanked on either side by
a 3’-0” wide neutral area, against which inward swinging doors on electric
hold-open rest in an open position.

 

2.   Windows may begin to left or right of the neutral area flanking doors. 
Sill of window will begin at a 2-1/2” frame at the floor with 2” intermediate
mullions and 2” at the head and jambs.  Head of frame will be at 7’-2”.  Extent
of glass will be as allowed by building code in modules of 5’-8” in length. 
Glass is clear wired glass, tempered or laminated safety in white painted metal
frame.  Wire glass shall be polished both sides conforming to ASTM C1036 and
ANSI Z97.1, with square pattern stainless steel wire mesh run at the diagonal;
1/4” thick.

 

3.   For multi-tenant floors, entrances will not be permitted in Node or
Elevator Lobby, or within 1’-6” of thickened wall leading into Node or Elevator
Lobby.

 

4.   Entrances or display windows should be centered between a pair of corridor
ceiling light fixtures on a 12’-0” module along the corridor length.  If the
entrance is centered within 12’-0” module, it should be flanked on either side
by windows, or single window to one side.  If the window is centered within
12’-0” module, it should be flanked on either side by another window (if
permitted) or by an entrance.  Any departure from this concept must be approved
by BUILDING MANAGEMENT.

 

5.   If local code requires that entrance doors swing outward for exiting, the
pair of doors and frame only will be recessed 3’-0” so that doors will rest on
electric hold open magnets against flanking wall in open position.

 

H.                                   NON-STANDARD ENTRANCE:

 

For multi-tenant floors Non-standard entrances are limited to 7’-2” high by a
width subject to BUILDING MANAGEMENT approval.  Extent of

 

D-7

--------------------------------------------------------------------------------


 

glass is as permitted by building code.  Doors should be held open with a
magnetic hold-open device connected to the BUILDING life safety system.
Roll-down doors are subject to Building Department approval.  Design of
non-standard entrance is subject to approval of BUILDING MANAGEMENT.  Entrance
should be centered between a pair of corridor ceiling light fixtures on a 12’-0”
module along the corridor length.  Any departure from this concept must be
approved by BUILDING MANAGEMENT.

 

I.                                        ENTRANCE DOORS:

 

1.                                       EXITING REQUIREMENTS:

 

TENANT spaces over 3,000 usable square feet shall provide a secondary means of
exit.  The secondary exit must lead directly to an exit corridor.

 

2.                                      RESTRICTIONS:

 

a.   Self-Closing:

 

Entrance doors must be self-closing and tight fitting.  Floor hinges are
prohibited.

 

b.   Exit signs must be illuminated and must be provided where required by
Building and Fire Departments.

 

J.                                        STOREFRONT SIGNS:

 

1.                                      STANDARD WORK:

 

Tenants shall be identified with TENANT’S name and suite number on elevator
lobby directories and ground floor directory provided by BUILDING MANAGEMENT. 
In addition, TENANT shall be identified through the use of two standard sign
types as outlined below, which shall be provided by TENANT at TENANT’S expense.

 

D-8

--------------------------------------------------------------------------------


 

a.   Sign Type 1:

 

The exact location of said tenant identification shall be subject to BUILDING
MANAGEMENT’S approval.  TENANT name shall be applied to both sides of the
fixture as per BUILDING MANAGEMENT’S standard specifications and typeface only.

 

b.   Sign Type 2:

 

Secondary TENANT signing identification may appear on the window surface
adjacent to primary TENANT entry. TENANT’S own identity/type face may be used,
subject to approval by BUILDING MANAGEMENT.

 

2.                                      RESTRICTIONS:

 

a.   All signs of Standard Sign Type 2 shall be reviewed and approved by
BUILDING MANAGEMENT.

 

b.   No advertising placards, banners, pennants, insignias or other descriptive
material shall be affixed or maintained upon storefront or in window space
without BUILDING MANAGEMENT’S approval.

 

c.   No animated, flashing or audible storefront signs will be permitted.

 

d.   Copy Requirements:  Wording on signs shall be limited to business name
only.  No product or trade name shall be allowed unless it is a part of the
registered business name for storefront signage.

 

D-9

--------------------------------------------------------------------------------


 

K.                                   WINDOW COVERINGS:

 

TENANT shall provide and install, at TENANT’S expense, window coverings approved
by BUILDING MANAGEMENT, which approval shall not be unreasonably withheld.

 

L.                                     HARDWARE:

 

Standard hardware will be specified by BUILDING MANAGEMENT on TENANT entrance
doors.  Floor closers cannot be accommodated.  Hardware will be Yale LNH Design,
8100 Series 695 LN Rose,                                           1445H Lever,
US32D Finish, GA Keyway.

 

M.                                 HEATING, VENTILATING AND AIR CONDITIONING:

 

1.                                      BUILDING SYSTEM:

 

The building system consists of ventilation air duct and condenser water piping
located in corridors for connection to a water-source heat pump unit.  It shall
be the responsibility of the TENANT to connect into this system.  The system
utilizes a closed circuit cooling tower and a hot water boiler to provide
heating or cooling. Zoning and thermostats are independent for each tenant.  The
system capacities are based on TENANT’S lighting and appliance load of 8 watts
per square foot maximum.

 

2.                                      TENANT SYSTEM:

 

a.   Design of System:

 

TENANT shall employ at TENANT’S expense the services of a mechanical engineer or
design build mechanical contractor for design of TENANT’S heating, ventilating
and air conditioning system to maintain continuity with the building system. 
TENANT designers should coordinate light fixture locations with air handling
equipment and other Base Building components.  BUILDING MANAGEMENT shall reserve
the right to supervise the connection of TENANT’S heating, ventilating and air
conditioning system to the building system.

 

D-10

--------------------------------------------------------------------------------


 

b.   TENANT Responsibility:

 

TENANT shall provide and install heat pump(s) specified by TENANT’s engineer or
contractor and connect to Base Building system.  All heat pumps shall be Carrier
or Trane and operate on 460 volts.  Heat pumps shall be isolated from the
ceiling and floor slab by means of spring steel isolators to eliminate the
transfer of vibration to the floor and/or ceiling slab.  All heat pumps must be
equiped with water flow switches or differential pressure switches to
automatically turn the unit off when no water is flowing through the system. 
TENANT shall provide supply air distribution consisting of diffusers and ducts
connected to the TENANT’S heat pumps and make all air, water and electrical
connections as required.   TENANT shall be responsible for connection to make up
air duct and cooling tower supply and return water, located in the hallway
ceiling.  Plans must be approved by BUILDING MANAGEMENT in accordance with the
terms of the Lease.

 

                                                ELECTRICAL SERVICE:

 

1.                                      BUILDING SYSTEM:

 

The building electric service is based on 3 watts per square foot for heating,
ventilating, and air conditioning; 2 watts per squarefoot for display lighting
and receptacles.  Service provided by the building system is 277/480 volts, 3
phase, 4 wire. TENANT service shall not exceed 8 watts per square foot as set
forth in the Lease.  The BUILDING MANAGEMENT provides distribution centers on
the 2nd. and 4th. floors for TENANT spaces under 3000 square feet.  The BUILDING
MANAGEMENT provides service capacity at the main switchboard, a main switch
without fuses and a 2” empty conduit to the main electrical room on the TENANT
floor for TENANT spaces over 3000 square feet.

 

D-11

--------------------------------------------------------------------------------


 

2.                                      TENANT SYSTEM:

 

a.              TENANT Responsibility:

 

For TENANT spaces over 3000 square feet.  The TENANT shall provide properly
sized fuses in its main switch, conduit from the electrical room on TENANT’S
floor to the TENANT’S space and feeder conductors from the main switchboard to
the TENANT’S space.  The work provided by the TENANT outside of the TENANT’S
space and into the TENANT’S disconnect, panel or transformer shall be performed
by the an electrical contractor approved by BUILDING MANAGEMENT.  All electrical
work within TENANT’S space shall be provided by the TENANT.  Each tenant will
have its own meter and will be required to arrange for PG&E meter and service
installation at the multi-meter switchboard in the main electrical room on the
first floor of the Building.  TENANT shall provide its internal distribution
system, including without limitation, transformers, panels, all other required
conduit, wiring, receptacles, switches, outlet lighting, controls, and
connection to Building service and outlets. For TENANT spaces under 3000 square
feet. The TENANT shall provide properly sized fuses in the distribution panel
and conduit and feeder conductors from the distribution panel to the TENANT’S
space.  The BUILDING MANAGEMENT will designate the distribution center that will
serve the TENANT’S space.  The work provided by the TENANT outside of the
TENANT’S space and into the TENANT’S disconnect, panel or transformer shall be
performed by the Base Building Electrical Contractor at TENANT’S expense.  All
electrical work within TENANT’S space shall be provided by the TENANT.  TENANT
shall provide its internal distribution system, including without limitation,
transformers, panels, all other required conduit, wiring, receptacles, switches,
outlet lighting, controls, and connection to Building service and outlets.

 

b.                                      Emergency Lighting:

 

TENANT shall provide emergency exit lighting and signage

 

D-12

--------------------------------------------------------------------------------


 

where required by appropriate governmental agencies.  TENANT may select which
fixtures should serve on the emergency lighting circuit subject to BUILDING
MANAGEMENT approval.  These fixtures shall be on the Building 277 volt,
emergency lighting circuit.  TENANT shall provide conduit and conductors from
emergency lighting panel in TENANT’S space at TENANT’S expense.  The connection
of TENANT circuits into the Building emergency lighting panel shall be
supervised by BUILDING MANAGEMENT to insure that only required loads are
connected and that the emergency lighting loads are balanced.

 

c.                                       Lighting Fixtures:

 

TENANT shall provide lighting fixtures of its choice provided the power
consumption is within the limits specified above and providing overhead
clearance is available for proper installation.  All lighting circuits must be
switched outside the panel.  Controls shall be in accordance with California
Administrative Code, Title 24, Energy Code.

 

d.                                      Additional Fixtures:

 

Additional electrical service capacity to the TENANT’S space, if available,
shall be at TENANT’S expense.

 

e.                                       Power to HVAC/Heat Pump:

 

TENANT shall provide power and control wiring to all HVAC/heat pump units within
its space from its own panelboards.

 

f.                                  Data & Telecom Cable:

 

TENANT must provide as-built drawings to BUILDING MANAGEMENT of all telecom and
data cable runs installed by TENANT or TENANT’s contractor.  It is the
responsibility of TENANT to remove all exposed data & telecom cable at the
termination of TENANT’s lease.

 

D-13

--------------------------------------------------------------------------------


 

O.                                    SPRINKLER SYSTEM:

 

The Building sprinkler system provided by BUILDING MANAGEMENT consists of mains
and branches located by code and San Francisco Fire Department approved
spacing.  TENANT shall provide at its expense additional branch lines, all new
sprinklers, all drops as necessary to conform with demising walls, interior
partitions, drop ceilings, and ceiling design.  TENANT shall provide adequate
sprinkler protection of the TENANT’S space as required and approved by the San
Francisco Fire Department.

 

P.                                      TELEPHONE:

 

TENANT will provide at TENANT’S expense 3/4 inch conduit from the building
telephone terminal board to the TENANT’S space.   All work outside the TENANT’S
space shall be provided by the Base Building Electrical Contractor at TENANT’S
expense.  No TENANT telephone equipment may be installed in building telephone
riser closets.

 

Q.                                    FIRE ALARM SYSTEM:

 

The Building common area is equipped with a fire alarm and smoke control
system.  The system includes public audible alarms and visual warning strobe
lights located throughout the common areas to alert the Building occupants of an
emergency situation.  If TENANT is required, by building codes, to connect to
the BUILDING fire alarm system, all costs associated with connection to the
system shall be the TENANTS including costs of additional circuits and boosters
that may be required in the BUILDING system.  Final tie-in to the fire alarm
system shall be performed by Red Hawk Fire and Security.

 

D-14

--------------------------------------------------------------------------------


 

R.                                    FIRE EXTINGUISHERS:

 

TENANT shall provide fire extinguishers within the TENANT’S space of approved
type and size as required by San Francisco Fire Department.

 

S.                                      MOVE IN, MOVE OUT, DELIVERIES:

 

During construction of TENANT’S space, move in, move out and deliveries of
furniture and equipment, TENANT shall provide, at          TENANT’S expense,
hardboard covering to protect all corridor floor covering which is in the
traffic pattern from point of delivery to TENANT’S space.  Hardboard covering is
to be removed by TENANT when no longer needed.

 

II. TENANT IMPROVEMENT DRAWING PROCESSING PROCEDURE:

 

A.                                    PRELIMINARY DRAWINGS:

 

1.   TENANT shall prepare preliminary plans which shall incorporate the
following information:

 

a.                   Floor plan.

b.                   Reflected Ceiling plan.

c.                    Storefront elevation in color including actual sign design
shown on storefront elevation.

d.                   Section through storefront.

e.                    Material samples, finishes board and color of storefront
(if other than building standard).

f.                     Electrical and telephone plan.

g.                    Heating, ventilating, and air conditioning.

h.                   Plumbing plan, including sprinkler alterations.

 

2.   TENANT or TENANT’S Architect will forward 2 sets of the preliminary plans
to BUILDING MANAGEMENT office for review.  Upon completion of review within 10
business days, BUILDING MANAGEMENT will return one set of plans with any
required corrections or comments to be incorporated into Final Construction
Documents.

 

D-15

--------------------------------------------------------------------------------


 

B.                                    FINAL CONSTRUCTION DOCUMENTS:

 

Upon completion of review and approval by BUILDING MANAGEMENT of TENANT’S Final
Construction Documents and issuance of a building permit from the City of San
Francisco, TENANT shall provide BUILDING MANAGEMENT with 2 sets of prints of the
final Construction Documents prepared by a licensed architect with all comments
and revisions indicated thereon.  Final Construction Documents shall incorporate
all Building Code,  Handicapped Code, ad Drawing Checklist items listed herein. 
TENANT may not begin construction without BUILDING MANAGEMENT’S written approval
of TENANT’S Final Construction Documents.

 

III. FINAL DRAWINGS CHECKLIST:

 

A.                                    The Plans Should:

 

1.                   Indicate TENANT’S name, suite number, square footage,
contact person and telephone number.  The latter should be the person to whom
technical and design questions may be addressed.

2.                   Be complete, showing all partitions, partition heights, and
special conditions relative to electrical and mechanical requirements.

3.                   Provide Key Plan showing location of TENANT’S space within
the Building.

4.                   Indicate all finishes and materials.

5.                   Show all cabinets, fixtures and special items.

6.                   Indicate which items, if any, are to be furnished by the
TENANT and which will be installed by the contractor.

7.                   Show and specify all doors.

8.                   Show all special wall requirements.

9.                   Indicate all contractor supplied and installed cabinets and
mill work.

10.            Indicate ceiling type and all ceiling heights and special
conditions.

11.            Show electrical and telephone panel locations.

12.            Show all telephone locations.

13.            Locate electrical receptacles and indicate type of load to be
used.

14.            Locate light switches and indicate which lights are

 

D-16

--------------------------------------------------------------------------------


 

controlled by dimmers, etc.

15.            Locate and identify power requirements of special equipment (i.e.
computers, copy machines, work processors, coffee machines, microwave oven,
water cooler, etc.).

16.            Show plumbing location and fixtures, if required.   (NOTE: Verify
availability and accessibility of needed water, vent and waste lines prior to
the design of the space).

17.            Show private P.A. system or other communication system. (NOTE: 
This system is not to be connected into the building’s life safety system.)

18.            Locate all lighting; specify watts, fixture manufacturer, number
and fixture finishes.

19.            Indicate special HVAC supply and return grilles.

20.            Show any special sign lighting requirements.

 

B.                                    Other:

 

1.   The TENANT is advised to familiarize itself with power availability in its
space.  There is a considerable delay when redesign is necessitated due to
excessive power requirements (the building electrical service will be based on a
maximum wattage per sq. ft. of TENANT’S space in compliance with Title 24).

 

2.   All drawings submitted for a building permit must be stamped and signed by
a California licensed architect (State of California Business and Professional
Code, Section 5536).

 

IV.  CONTRACTORS:

 

TENANT’S contractor must be approved by BUILDING MANAGEMENT prior to
commencement of work.  TENANT should submit a list of proposed contractors to
BUILDING MANAGEMENT prior to issuance of documents to bid.  TENANT’S contractor
and subcontractors must comply with all provisions of this Tenant

 

D-17

--------------------------------------------------------------------------------


 

Improvement Specification Handbook.  If requested, the qualifications and
references of proposed contractors must be submitted to BUILDING MANAGEMENT for
approval.

 

V. FINAL APPROVAL:

 

TENANT’S contractor shall provide BUILDING MANAGEMENT with a copy of the job
card for the project with all required inspections signed off before final
payment to contractor will be made.

 

VI. APPROVALS:

 

Whenever this Tenant Improvement Specification Handbook requires an approval,
consent, designation, determination, selection or judgment by either Landlord or
Tenant, such approval, consent, designation, determination, selection or
judgment and any conditions imposed thereby shall be reasonable and shall not be
unreasonably withheld or delayed.

 

D-18

--------------------------------------------------------------------------------


 

EXHIBIT E — BUILDING SUMMARY

 

attached to and made a part of the Amendment dated as of January 7, 2015,
between
TODA AMERICA, INC., a California corporation, as Landlord and

ADVENT SOFTWARE, INC., a Delaware corporation, as Tenant

 

600 TOWNSEND STREET
SAN FRANCISCO, CA 94103
BUILDING SUMMARY

 

1

 

3

 

4

 

5

 

7

 

9

 

10

 

11

 

12

 

13

 

15

 

16

 

17

 

19

 

18

 

 

 

 

 

 

 

5=(3-4)

 

 

 

 

 

10=(7+9)

 

11=(5-10)

 

12=(5/10)

 

13=(7*12)

 

15=(9*12)

 

16=(13+15)

 

17=(16/(16-15))

 

19=(12*17)

 

18=(13*17)

 

 

 

INTERIOR

 

VERTICAL/

 

 

 

USABLE AREAS

 

 

 

 

 

FLOOR

 

BASIC RENTABLE AREAS

 

 

 

 

 

 

 

 

 

 

 

GROSS

 

NON-

 

FLOOR

 

 

 

BUILDING

 

FLOOR

 

FLOOR

 

R/U

 

 

 

BUILDING

 

BUILDING

 

BUILDING

 

TOTAL

 

TOTAL

 

 

 

MEASURED

 

RENTABLE

 

RENTABLE

 

OFFICE

 

COMMON

 

USABLE

 

COMMON

 

RATIO

 

OFFICE

 

COMMON

 

RENTABLE

 

R/U RATIO

 

LOAD

 

RENTABLE

 

FLOOR

 

AREA

 

AREA

 

AREAS

 

AREA

 

AREA

 

AREA

 

AREA

 

(LOAD)

 

AREA

 

AREA

 

AREA

 

(LOAD)

 

FACTOR

 

AREA

 

PENTHOUS

 

853.0

 

42.0

 

811.0

 

0.0

 

811.0

 

811.0

 

0.0

 

1.000000

 

0.0

 

811.0

 

811.0

 

1.088559

 

1.088559

 

0.0

 

5

 

39,039.0

 

873.0

 

38,166.0

 

37,043.0

 

128.0

 

37,171.0

 

995.0

 

1.026768

 

38,034.6

 

131.4

 

38,166.0

 

1.088559

 

1.117698

 

41,402.9

 

4

 

41,810.0

 

1,401.0

 

40,409.0

 

39,337.0

 

0.0

 

39,337.0

 

1,072.0

 

1.027252

 

40,409.0

 

0.0

 

40,409.0

 

1.088559

 

1.118224

 

43,987.6

 

3

 

41,899.0

 

1,387.0

 

40,512.0

 

39,198.0

 

0.0

 

39,198.0

 

1,314.0

 

1.033522

 

40,512.0

 

0.0

 

40,512.0

 

1.088559

 

1.125050

 

44,099.7

 

2

 

40,165.0

 

1,258.0

 

38,907.0

 

36,392.0

 

0.0

 

36,392.0

 

2,515.0

 

1.069109

 

38,907.0

 

0.0

 

38,907.0

 

1.088559

 

1.163788

 

42,352.6

 

1

 

46,631.0

 

4,236.0

 

42,395.0

 

28,318.0

 

12,617.0

 

40,935.0

 

1,460.0

 

1.035666

 

29,328.0

 

13,067.0

 

42,395.0

 

1.088559

 

1.127384

 

31,925.3

 

GARAGE

 

40,155.0

 

37,587.0

 

2,568.0

 

0.0

 

2,568.0

 

2,568.0

 

0.0

 

1.000000

 

0.0

 

2,568.0

 

2,568.0

 

1.088559

 

1.088559

 

0.0

 

TOTALS

 

250,552.0

 

46,784.0

 

203,768.0

 

180,288.0

 

16,124.0

 

196,412.0

 

7,356.0

 

—

 

187,190.6

 

16,577.4

 

203,768.0

 

1.088559

 

—

 

203,768.0

 

 

Building Load Factor
Calculations                                                                                                                                          
203,768.0 = Total Floor Rentable Areas
187,190.6 = Basic Office Rentable Area
1.088559 = Building Load Factor

 

OSTGREN ASSOCIATES, INC. 09/03/14

 

E-1

--------------------------------------------------------------------------------